Citation Nr: 1525669	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative changes of the lumbosacral spine at L5-S1 with spondylolisthesis. 

2.  Entitlement to an initial compensable disability rating for recurrent inguinal hernia status post hernioplasty. 

3.  Entitlement to an initial compensable disability rating for a residual scar of the right hernioplasty. 

4.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disorders. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  


REMAND

In his September 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  To date, the requested hearing before the Board has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this videoconference hearing request.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717 (2014).  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board via videoconferencing, according to the date of his September 2014 request for such a hearing.




No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




